Slidell, C. J.
For some thirty years the rule lias been followed of imposing a portion of the cost of paring, upon the proprietors of property fronting on the street payed. This has been done upon the equitable principle of apportioning the burden with reference to the benclit.
If the first paving of a street is a special benefit to the front proprietor, justifying the imposition upon him of a portion of the expense, while the city pays for the residue as having been incurred for a matter of general utility; so the removal of a dilapidated or insufficient pavement, and the making of a new and sufficient one in its stead, is a matter of special benefit to the front proprietor, as well as of general utility. The equity is the same in both cases.
I have expressed my views on an analogous subject in tho Renton street case.
The Act of 1860, conferred a privilege for paving done;' but the power to levy the contributions was a pre-cxisling power which during a long period had been exercised and judicially sanctioned. It was sustained under the grants of power contained in the Acts of 1805 and 1813, which are not restricted to pavements first laid. Seo Oahsy's case. 1 L. R. 1. If these grants were curtailed by subsequent legislation, as to the pariHilar subject of paving, I am not aware of it.
It seems to me that the power to pave the drc<í-; i¿a permanent continuing power to bo exercised when the public good nmy inquire it, and that the power to levy a contribution on the property benefited by «he paving in front of it is equally durable and continuing.
In conclusion, I must repeat my conviction fhai the system of paying for local-improvements wholly out of the general treasur» is equitable, and will result in great extravagance, abuse and injustice, i thick the system of making particular localities, which are specially benefit .1, 1 car a special portion of the burden is safer, and more just to the citizens at Urge, by whose united contributions the city treasury is supplied. What is taken out of that treasury is taken out of the pockets of all the proprietors.
I think the judgment should be affirmed with costs.
It is decreed that the judgment of the District Court be affirmed with costs.
SroiTOHD, J., concurring.